Oo Oo SN DBD WNW FB WY NYY BS

YPN Y NY NY NY NN NY Be Be eB ew ew ew RW LW QL 8
ao NDF BP YN KF SOD we KH DHA BR wD PH BS

 

 

Case 2:18-cv-01246-WBS-AC Document 14-3 Filed 03/31/20 Page 1 of 2

RANDY J. RISNER

Interim City Attorney, SBN 172552
CITY OF VALLEJO, City Hall
555 Santa Clara Street, 3™ Floor
Vallejo, CA 94590

Tel: (707) 648-4545

Fax: (707) 648-4687

PORTER SCOTT

A PROFESSIONAL CORPORATION
John R. Whitefleet, SBN 213301
350 University Ave., Suite 200
Sacramento, California 95825

TEL: 916.929.1481

FAX: 916.927.3706

Attorneys for Defendants CITY OF VALLEJO, ANDREW BIDOU, JARRETT TONN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

ROBERT STRONG, Case No.: 2:18-CV-01246-WBS-AC
Plaintiff, DECLARATION OF JOHN R.
WHITEFLEET IN SUPPORT OF
VS. DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

CITY OF VALLEJO, JARRETT TONN;

ANDREW BIDOU, and DOE VALLEJO Date: June 1, 2020

POLICE OFFICER, Time: 1:30 p.m.
Courtroom: 5, 14 Floor

Defendants,

/
I, John R. Whitefleet, declare the following:
1. I am an attorney at law licensed to practice in the United States District Court for the
Northern District of California as well as all state courts of California and am a shareholder with the law

firm of Porter Scott, attorneys of record for Defendants CITY OF VALLEJ O, ANDREW BIDOU, and

{02185689.DOCX} 1

DECLARATION OF JOHN R. WHITEFLEET

 
Co Oe NY DH MAW KR WD LO

10
1]
12

14
15
16
17
18
19
20
21
22

24
£3
26
27
28

 

 

Case 2:18-cv-01246-WBS-AC Document 14-3 Filed 03/31/20 Page 2 of 2

JARRETT TONN. The facts stated in this declaration are within my personal knowledge and if called to
testify, I could and would competently testify to them.

2. Attached as Exhibit A to the Index of Exhibits is a true and correct copy of

the Deposition Transcript of Robert Strong.

3, Attached as Exhibit B to the Index of Exhibits is a true and correct copy of the Deposition

Transcript of Jarrett Tonn.

I declare under penalty of perjury under the laws of the United States and the State of California

that the foregoing is true and correct.

This declaration was executed on this 31° day of March, 2020, in Sacramento, California.

/s/ John R. Whitefleet
John R. Whitefleet

{02185689.DOCX} 2

DECLARATION OF JOHN R. WHITEFLEET

 
